Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/477190 application originally filed September 16, 2021.
Claims 1-20 are pending and have been fully considered.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 18 and 19 are indefinite to defining the specific engine that possess the properties of a engine defined in claims 10, 18 and 19.  Claims 10, 18 and 19 depend from claim 1, wherein claim 1 discloses two types of engines: a low-temperature gasoline combustion engine or homogenous charge compression engine which both engines disclose different properties.  Therefore, claims 10, 18 and 19 should be further clarified and/or amended.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golubkov et al. (US 2002/0026744) hereinafter “Golubkov” in view of Wong (US 2014/0076291).
Regarding Claims 1-9 and 12-19
	Golubkov discloses in the abstract, to a motor fuel suitable for diesel, gas-turbine and jet engines and standard engines, comprising a mixture of organic compounds having oxygen-containing functional groups, and optionally a hydrocarbon fraction. The fuel is typically a stable homogeneous liquid at atmospheric pressure and normal ambient temperature and achieves a reduction of harmful pollutants in the exhaust emissions of the engines. 
	Golubkov discloses in paragraph 0094, the fuel additive can include a ketone of the general formula

    PNG
    media_image1.png
    102
    163
    media_image1.png
    Greyscale

wherein R and R1 each are a C1-C8 hydrocarbon residue, the same or different or, together, form a cyclic ring, the total number of carbon atoms of R and R1 being 3 to 12, which includes cyclopentanone with a methyl and/or ethyl substituent. 
	Golubkov discloses in paragraph 0106, at least about 5% by volume of oxygen-containing additive is employed.
	Golubkov discloses in paragraph 0219 and Example 20, a motor fuel composition demonstrates the effects of operating a standard diesel, turbojet and gas-turbine engines with a fuel composition entirely formed of organic compounds containing bound oxygen, stable over a wide range of ambient temperature and tolerant to presence of water. The fuel composition is characterized by good performance properties and produces exhaust emissions with a very low content of pollutants.  
	Golubkov discloses in paragraph 0106, the oxygen-containing fuel additives are employed in effective amounts to provide a homogenous motor fuel and an efficient fuel having reduced emissions. Usually, at least about 5% by volume of oxygen containing additive is employed. Further, a completely hydrocarbon-free fuel, which is 100% oxygen-containing component, can be employed. 
	It is to be noted, Golubkov discloses in the abstract, a total of at least two different oxygen-containing organic compounds. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select at least an acyclic ketone and cyclopentanone, due to Golubkov disclosing more than one oxygen-containing component reduce deposits in the combustion chamber of the engine (see paragraph 0085).  Therefore, it would have been obvious that the oxygen-containing component would be present in the amount of higher than 5% by volume, through discovering the optimum or workable ranges by routine experimentation.
	Golubkov discloses in paragraph 0036, the hydrocarbon component is employed in amounts from 0 to about 95%, based on the total volume of the motor fuel composition.  
	It is to be noted, the majority portion of the fuel is present in the amount of 0 to about 95%, based on the total volume and the oxygen containing component is present in the amount of at least about 5% by volume, which is within the claimed ratio of 95:5 to 51:49 by volume of the fuel component to the oxygen containing component.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Golubkov discloses in paragraph 0053-0054, discloses the hydrocarbon component is a diesel fuel.
	It is to be noted, Golubkov discloses in paragraph 0027, to provide a motor fuel that may be used in existing, standard automobile or truck engines, including diesel engines, advantageously without any changes in fuel injection synchronization, valve timing and valve opening time. 
	Golubkov discloses the fuel can be used in any engine but fails to specifically a low temperature gasoline combustion engine or homogenous charge compression engine.
	However, it is known in the art to add gasoline or diesel fuel to a low temperature, as taught by Wong.  Wong discloses it is known in the art to add diesel to a HCCI engine or a low temperature combustion engine, wherein the boosting in-take pressure of 1.0 bar to 4 bar (see paragraphs 0008, 0036, 0046 and 0047).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art of boosting the intake pressure of the engine of Golubkov as taught by Wong.  The motivation to do so, is to increase the intake pressure in order to take advantage of knock resistant features of the engine.
Regarding Claim 20
THE FOLLOWING CLAIM INTERPRETATION IS HEREBY INCORPORATED INTO EACH AND EVERY REJECTION BELOW SET FORTH AS THOUGH FULLY SET FORTH THEREIN:
The examiner notes the claims are set forth as product by process claims.  The product will determine patentability.  The references as more fully below cited disclose the claimed product.  The examiner notes that the ketone-based blending agent can be produced by known processes in the art, including breaking down of simple sugars.  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). [Emphasis added by examiner]
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Claims 1, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (US 2009/0151236) in view of Golubkov et al. (US 2002/0026744) hereinafter “Golubkov”.
Regarding Claims 1, 10 and 11
	Shibata discloses in the abstract, a fuel capable of controlling the combustion reaction during homogeneous charge compression auto-ignition combustion to improve the engine thermal efficiency. The fuel satisfies specified characteristic requirements relating to: (1) the total content of C5 to C10 normal paraffins; (2) the total content of C6 to C11 aromatic hydrocarbons; (3) the content of olefinic hydrocarbons; (4) the content of oxygenates; (5) the research octane number; (6) the initial boiling point and end point in distillation characteristics; (7) the averaged maximum pressure rise rate of the fuel over continuous 400 cycles; and (8) the averaged IMEP of the fuel over continuous 400 cycles. 
	Shibata discloses in paragraph 0051, the fuel is suitably used in an HCCI engine. However, the fuel is also applicable to the following types of engines such as HCCI-SI gasoline engines (SI: spark ignition), HCCI-CI diesel engines (CI: compression ignition), and electric motored hybrid engines with HCCI, HCCI-SI and HCCI-DI engines.  Shibata discloses in paragraph 0074, the compression ratio is 15.
	Shibata discloses in paragraph 0067, the fuel contains hydrocarbons as the main component but may further contain oxygenates such as ethers, alcohols, ketones, esters, and glycols. Examples of the oxygenates include methanol, ethanol, normalpropyl alcohol, isopropyl alcohol, normalbutyl alcohol, isobutyl alcohol, dimethyl ether, diisopropyl ether, methyl-tert-butyl ether (MTBE), ethyl-tert-butyl ether (ETBE) , tert-amyl methyl ether (TAME) , tert-amyl ethyl ether, fatty acid methyl ester, and fatty acid ethyl ester. 
	It is to be noted, Shibata discloses it is known in the art to use oxygenates (i.e. Ketones) in diesel or gasoline fuels for HCCI engines but fails to specifically teach the claimed ketone of claim 1 of the presently claimed invention.
	Golubkov discloses in the abstract, to a motor fuel suitable for diesel, gas-turbine and jet engines and standard engines, comprising a mixture of organic compounds having oxygen-containing functional groups, and optionally a hydrocarbon fraction. The fuel is typically a stable homogeneous liquid at atmospheric pressure and normal ambient temperature and achieves a reduction of harmful pollutants in the exhaust emissions of the engines. 
	Golubkov discloses in paragraph 0094, the fuel additive can include a ketone of the general formula

    PNG
    media_image1.png
    102
    163
    media_image1.png
    Greyscale

wherein R and R1 each are a C1-C8 hydrocarbon residue, the same or different or, together, form a cyclic ring, the total number of carbon atoms of R and R1 being 3 to 12, which includes cyclopentanone with a methyl and/or ethyl substituent. 
Golubkov discloses in paragraph 0106, at least about 5% by volume of oxygen-containing additive is employed.
	Golubkov discloses in paragraph 0219 and Example 20, a motor fuel composition demonstrates the effects of operating a standard diesel, turbojet and gas-turbine engines with a fuel composition entirely formed of organic compounds containing bound oxygen, stable over a wide range of ambient temperature and tolerant to presence of water. The fuel composition is characterized by good performance properties and produces exhaust emissions with a very low content of pollutants.  
	Golubkov discloses in paragraph 0106, the oxygen-containing fuel additives are employed in effective amounts to provide a homogenous motor fuel and an efficient fuel having reduced emissions. Usually, at least about 5% by volume of oxygen containing additive is employed. Further, a completely hydrocarbon-free fuel, which is 100% oxygen-containing component, can be employed. 
	It is to be noted, Golubkov discloses in the abstract, a total of at least two different oxygen-containing organic compounds. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select at least an acyclic ketone and cyclopentanone, due to Golubkov disclosing more than one oxygen-containing component reduce deposits in the combustion chamber of the engine (see paragraph 0085).  Therefore, it would have been obvious that the oxygen-containing component would be present in the amount of higher than 5% by volume, through discovering the optimum or workable ranges by routine experimentation.
	Golubkov discloses in paragraph 0036, the hydrocarbon component is employed in amounts from 0 to about 95%, based on the total volume of the motor fuel composition.  
	It is to be noted, the majority portion of the fuel is present in the amount of 0 to about 95%, based on the total volume and the oxygen containing component is present in the amount of at least about 5% by volume, which is within the claimed ratio of 95:5 to 51:49 by volume of the fuel component to the oxygen containing component.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Golubkov discloses in paragraph 0053-0054, discloses the hydrocarbon component is a diesel fuel.
	It is to be noted, Golubkov discloses in paragraph 0027, to provide a motor fuel that may be used in existing, standard automobile or truck engines, including diesel engines, advantageously without any changes in fuel injection synchronization, valve timing and valve opening time. 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art of add the ketones of Golubkov and Shibata to a diesel or gasoline fuel composition in order to control the combustion reaction during compression and to improve the engine thermal efficiency.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schneider et al. (US 2,176,747) discloses a motor fuel comprising gasoline and di-isopropyl ketone wherein the di-isopropyl ketone improves the octane rating.
Freure (US 3,098,100) discloses the production of di-isopropyl ketones that is used as an additive in gasoline compositions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771